 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DWAYNE MONTGOMERY,                                 No. 2:20-cv-1515 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    SAM WONG, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner, proceeds pro se and seeks relief under 42 U.S.C. § 1983. On

18   November 12, 2020, the court screened plaintiff’s complaint and gave plaintiff the option of

19   proceeding on that complaint as screened or filing an amended complaint attempting to cure the

20   deficiencies identified therein. Plaintiff filed a first amended complaint on January 11, 2021.

21   (ECF No. 11.) Plaintiff’s first amended complaint is before the court for screening. See 28 U.S.C.

22   § 1915(e)(2)(B)(ii) (“[T]he court shall dismiss the case at any time if the court determines that . . .

23   the action or appeal . . . fails to state a claim upon which relief may be granted.”).

24   I.     PLEADING STANDARDS

25          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

26   (1) that a right secured by the Constitution or laws of the United States was violated and (2) that

27   the alleged violation was committed by a person acting under the color of state law. See West v.

28   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).
                                                         1
 1           A complaint must contain “a short and plain statement of the claim showing that the

 2   pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not

 3   required, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 4   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic

 5   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual matter,

 6   accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

 7   Facial plausibility demands more than the mere possibility that a defendant committed

 8   misconduct. Id. The court accepts as true all well-pleaded factual allegations but does not accept

 9   as true any legal conclusions. Id. at 677-78.

10   II.     ALLEGATIONS IN THE AMENDED COMPLAINT

11           Plaintiff’s first amended complaint more clearly sets forth two causes of action under the

12   Eighth Amendment. Plaintiff names as defendants the same three defendants at Mule Creek State

13   Prison (“MCSP”) named in the original complaint: Dr. Sam Wong, who is a primary care

14   provider, Dr. C. Smith, who is the Chief Physician and Surgeon and Health Care Grievance

15   Coordinator, and defendant S. Gates, who is the Chief Health Care Appeals Manager. Plaintiff

16   additionally names “Doe” defendants. The Doe defendants are health care officials and/or appeals

17   coordinators at MCSP. To the extent the Doe defendants are health care officials, they had the

18   authorization to make decisions pertinent to plaintiff’s medical care.

19           When plaintiff arrived at MCSP in 2017, he was taking methadone as prescribed pain

20   medication. Plaintiff alleges the Doe defendants subsequently changed his prescription regimen
21   for pain management from methadone to Neurontin (aka Gabapentin) and Tylenol. Then,

22   beginning in May of 2019, the Doe defendants tapered plaintiff off Gabapentin. This change

23   occurred without plaintiff visiting his primary care physician and without any discussion with

24   plaintiff. By August 19, 2019, the Doe defendants had discontinued plaintiff’s pain medication.

25           Plaintiff filed a grievance regarding the discontinuation of pain medication. Defendant

26   Smith authored an inaccurate response to plaintiff’s grievance stating plaintiff was taking
27   Trileptal for his right foot pain. The response was incorrect because Trileptal is a psychotropic

28   medication prescribed for reasons that have nothing to do with pain management.
                                                          2
 1           Plaintiff alleges, in addition, he requires a back brace in order to have functional mobility.

 2   In 2018, plaintiff began requesting a replacement back brace because his prescribed back brace

 3   was no longer working. In 2018, and, again in 2020, plaintiff was examined by a physical

 4   therapist who agreed plaintiff needed a new back brace. The physical therapist submitted an order

 5   to replace plaintiff’s back brace in 2019 but a replacement was not issued.

 6           Plaintiff filed a grievance about his need for a new back brace. Plaintiff received a

 7   grievance response indicating an order for physical therapy had been completed pertaining to

 8   plaintiff. This was incorrect because plaintiff did not receive physical therapy.

 9           Plaintiff sets forth two causes of action under the Eighth Amendment. The first cause of

10   action is premised on the denial of pain medication and the second cause of action is premised on

11   the denial of a replacement back brace. Plaintiff seeks damages, declaratory judgment and

12   injunctive relief.

13   III.    DISCUSSION

14           A.      Eighth Amendment Medical Indifference Standards

15           Prison officials may violate the Constitution when they “deny, delay or intentionally

16   interfere” with needed medical treatment. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)

17   (citation omitted). Prison officials may also violate the Constitution when they choose a course of

18   treatment that is “medically unacceptable under the circumstances” and in “conscious disregard

19   of an excessive risk to plaintiff's health[.]” Snow v. McDaniel, 681 F.3d 978, 988 (9th Cir. 2012)

20   (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)), overruled on other grounds by
21   Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014). A prisoner’s mere disagreement with diagnosis

22   or treatment, however, does not support a claim of deliberate indifference. Sanchez v. Vild, 891

23   F.2d 240, 242 (9th Cir. 1989). In addition, “[m]ere ‘indifference,’ ‘negligence,’ or ‘medical

24   malpractice’ will not support this cause of action.” Broughton v. Cutter Laboratories, 622 F.2d

25   458, 460 (9th Cir. 1980) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

26           Where a prisoner’s Eighth Amendment claims arise in the context of medical care, the
27   prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate

28   indifference to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical
                                                        3
 1   claim has two elements: “the seriousness of the prisoner’s medical need and the nature of the

 2   defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991),

 3   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

 4   banc).

 5            B.     Serious Medical Need

 6            A serious medical need exists if the failure to treat the condition could result in further

 7   significant injury or the unnecessary and wanton infliction of pain. Jett, 439 F.3d at 1096; see also

 8   McGuckin, 974 F.2d at 1059-60 (“The existence of an injury that a reasonable doctor or patient

 9   would find important and worthy of comment or treatment; the presence of a medical condition

10   that significantly affects an individual's daily activities; or the existence of chronic and substantial

11   pain are examples of indications that a prisoner has a ‘serious' need for medical treatment.”),

12   overruled on other grounds by WMX Techs., Inc., 104 F.3d 1133.

13            Plaintiff alleges he needed a back brace in order to be have functional mobility. Plaintiff

14   further alleges a physical therapist ordered that he receive a replacement back brace because the

15   brace he had was no longer functioning. These allegations suffice to allege that plaintiff had a

16   serious medical need pertaining to the use of a back brace.

17            In regard to the pain medication, however, the allegations in the first amended complaint

18   fail to demonstrate plaintiff had a serious medical need for continued pain medication. The first

19   amended complaint alleges merely that doctors discontinued plaintiff’s pain medication. Factual

20   allegations demonstrating plaintiff had a serious medical need for continued pain medication do
21   not appear in the first amended complaint.1

22   ////

23
     1
      Plaintiff’s original complaint alleged he suffers from a progressive condition called v-fiscula
24   maleformation (deformity) to his right foot for which he requires the use of a back brace and a
     walking apparatus. Plaintiff’s original complaint alleged he suffers from permanent neurological
25   damage that can only be managed by pain medication, as well as chronic back pain, having been
26   diagnosed with severe arthritis in the lower back. These allegations were not included in the
     amended complaint. As plaintiff was cautioned in the November 12, 2020 screening order, the
27   court cannot look to the original complaint’s allegations in order to make complete any amended
     complaint. An amended complaint must be complete in itself without reference to any other
28   pleading.
                                                        4
 1          C.      Deliberate Indifference

 2          To act with deliberate indifference, a prison official must both be aware of facts from

 3   which the inference could be drawn that a substantial risk of serious harm exists, and he must also

 4   draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A defendant is liable if he

 5   knows the plaintiff faces “a substantial risk of serious harm and disregards that risk by failing to

 6   take reasonable measures to abate it.” Id. at 847. In addition, a prison official who is subjectively

 7   aware an inmate is suffering from a serious acute medical condition violates the Constitution

 8   when he stands idly by rather than responding with reasonable diligence to treat the condition.

 9   See Sandoval v. Cty. of San Diego, 985 F.3d 657, 679-80 (9th Cir. 2021).

10          The allegations in the first amended complaint are insufficient to plausibly suggest any

11   named defendant knew plaintiff was suffering with a serious medical need consciously

12   disregarded by that defendant. In other words, plaintiff’s allegations do not establish that any

13   named defendant knew he needed continued pain medication or a replacement back brace and

14   consciously disregarded either need. Throughout plaintiff’s factual allegations, the first amended

15   complaint uses the label “defendants” without indicating which defendants are referred to by use

16   of the term. General allegations regarding “defendants” are insufficient to state a claim because

17   such allegations do not identify which specific defendants are responsible for the alleged harms.

18          Under section 1983, a plaintiff must ultimately demonstrate that each named defendant

19   personally participated in the deprivation of his rights. See Iqbal, 556 U.S. at 676-77. In order to

20   state a claim for a violation of civil rights under 42 U.S.C. § 1983, a plaintiff must allege a link,
21   or causal connection, between each defendant’s actions or omissions and a violation of his federal

22   rights. See Iqbal, 556 U.S. at 676-77 Simmons v. Navajo County, 609 F.3d 1011, 1020-21 (9th

23   Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009). The court finds

24   plaintiff’s factual allegations fail to link any named defendant as personally responsible for the

25   alleged violations involving pain medication and the lack of a replacement back brace.

26          While plaintiff alleges defendant Wong is a primary care provider at MCSP, plaintiff does
27   not specify whether defendant Wong treated plaintiff or any other factual allegations to defendant

28   ////
                                                         5
 1   Wong. Plaintiff further alleges his pain medication regimen was changed without a visit to his

 2   primary care provider. These allegations do not state a claim against defendant Wong.

 3          In addition, it appears plaintiff still attempts to name defendant Smith, and possibly

 4   defendant Gates, based on their actions as supervisors or their actions in reviewing or responding

 5   to plaintiff’s grievances. As plaintiff was previously informed in a prior screening order, a prison

 6   official’s action in reviewing an inmate grievance cannot serve as a basis for liability under

 7   section 1983. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (citation omitted); see also

 8   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003). Allegations that defendant Smith authored

 9   inaccurate responses to plaintiff’s grievances do not state a valid claim for relief.

10          The first amended complaint also lacks specific factual allegations directed to defendant

11   Gates, who is alleged to be the chief of “Health Care Correspondence and Appeals Branch Policy

12   and Risk Management Services.” Supervisory personnel may only be held liable if they

13   “participated in or directed the violations, or knew of the violations and failed to act to prevent

14   them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) accord Starr v. Baca, 652 F.3d 1202,

15   1205-08 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012). The allegations in the first amended

16   complaint do not state a valid claim against defendant Gates.

17          D.      Doe Defendants

18          The use of Doe defendants in pleading practice is disfavored but is not prohibited. See

19   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); Wakefield v. Thompson, 177 F.3d 1160,

20   1163 (9th Cir. 1999); Lopes v. Viera, 543 F. Supp.2d 1149, 1152 (E.D. Cal. 2008). The United
21   States Court of Appeals for the Ninth Circuit has held a plaintiff should be given an opportunity

22   through discovery to identify unknown defendants, unless it is clear that discovery would not

23   uncover the identities, or that the complaint would be dismissed on other grounds. Wakefield, 177

24   F.3d at 1163 (citing Gillespie, 629 F.2d at 642).

25          Plaintiff’s disagreement with the Doe defendants about the appropriate medication regime

26   for pain management does not amount to deliberate indifference to serious medical needs. See
27   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). As set forth above, the first amended

28   complaint contains no facts which, if true, would demonstrate taking plaintiff off pain medication
                                                         6
 1   was “medically unacceptable under the circumstances.” Jackson 90 F.3d at 332, overruled on

 2   other grounds by Peralta, 744 F.3d 1076. In addition, the amended complaint contains no facts

 3   suggesting the Doe defendants subjectively knew discontinuing plaintiff’s pain medication would

 4   cause significant injury or wanton infliction of pain. See Jett, 439 F.3d at 1096; McGuckin, 974

 5   F.2d at 1059-60. Thus, plaintiff fails to state a claim against the Doe defendants.

 6          Plaintiff is cautioned that, in the event he states a claim against the Doe defendants in a

 7   further amended complaint, but no identified defendants, the court cannot serve a complaint with

 8   only Doe defendants. Since, by this order, plaintiff will be granted one final opportunity to file an

 9   amended complaint, plaintiff is encouraged to use the extra time granted to attempt to supply the

10   names of any Doe defendants. Plaintiff will be granted 60 days to file a second amended

11   complaint.

12   IV.    CONCLUSION

13          The first amended complaint fails to state a claim on which relief may be granted. The

14   court will allow plaintiff one final opportunity to state a valid claim by filing a second amended

15   complaint. See Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987). If plaintiff does not wish

16   to amend, he may instead file a notice of voluntary dismissal, after which the action would be

17   terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i). Alternatively, plaintiff may forego

18   amendment and notify the court that he wishes to stand on his first amended complaint. See

19   Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may elect to

20   forego amendment). If plaintiff elects to forego amendment and stand on his first amended
21   complaint, then the undersigned will issue findings and recommendations to dismiss the

22   complaint without leave to amend. Plaintiff will have an opportunity to object to any findings and

23   recommendations and the matter will be decided by a district court judge.

24          If plaintiff opts to file a second amended complaint, he should carefully review this

25   screening order and focus his efforts on curing the deficiencies set forth. Plaintiff should note that

26   although he has been granted the opportunity to amend his complaint, it is not for the purposes of
27   adding new and unrelated claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). As

28   plaintiff was previously cautioned, Local Rule 220 requires that an amended complaint be
                                                        7
 1   complete in itself, without reference to another pleading. In any amended complaint, as in an

 2   original complaint, each claim and the involvement of each defendant must be sufficiently

 3   alleged. The amended complaint should be clearly titled “Second Amended Complaint” and

 4   reference the appropriate case number.

 5           Accordingly, it is HEREBY ORDERED:

 6           1.         Within 60 days from the date of service of this order, plaintiff must file either a

 7   second amended complaint curing the deficiencies identified by the Court in this order, a notice of

 8   voluntary dismissal, or a notice of election to stand on the complaint; and

 9           3.         If plaintiff fails to file a second amended complaint or notice of voluntary dismissal,

10   then the undersigned will recommend the action be dismissed, with prejudice, for failure to obey a

11   court order and failure to state a claim.

12   Dated: May 12, 2021

13

14

15
     DLB7
16   mont1515.scrnFAC

17

18

19

20
21

22

23

24

25

26
27

28
                                                            8
